Seven Seas Cruises S. DE R.L. 8rd Street, Suite 100 Miami, FL33122 May 8, 2012 VIA EDGAR Securities and Exchange Commission Judiciary Plaza treet, N.E. Washington, D.C.20549 Seven Seas Cruises S. DE R.L. Celtic Pacific (UK) Limited Celtic Pacific (UK) Two Limited Mariner, LLC Prestige Cruise Services (Europe) Limited SSC (France) LLC Supplystill Limited Registration Statement on Form S-4 (File No. 333-178244) Ladies and Gentlemen: Pursuant to Rule461 of the Securities Act of 1933, Seven Seas Cruises S. DE R.L., a Panamanian sociedad deresponsabilidad limitada (the “Company”) and certain of its direct subsidiaries (together with the Company, the “Registrants”), hereby request that the effective date of the above-captioned Registration Statement on Form S-4 (the “Registration Statements”) be accelerated to May 10, 2012 at 12:00 p.m. Eastern time or as soon thereafter as may be practicable. We understand that the staff of the Securities and Exchange Commission (the “Commission”) will consider this request as confirmation by each of the Registrants of its awareness of its responsibilities under the federal securities laws as they relate to the issuance of the securities covered by the Registration Statements.In connection with the foregoing, each of the Registrants represents and acknowledges that: · should the Commission or the staff of the Commission, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrants from their full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Registrants may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions regarding the foregoing, please contact Akiko Okuma, of Paul, Weiss, Rifkind, Wharton & Garrison LLP, at (212) 373-3643. [Remainder of Page Intentionally Left Blank] 2 Sincerely, Seven Seas Cruises S. DE R.L. By: /s/Jason M. Montague Name: Jason M. Montague Title:Executive Vice President and Chief Financial Officer Mariner, LLC By: /s/Jason M. Montague Name: Jason M. Montague Title:Manager SSC (France) LLC By: Seven Seas Cruises S. DE R.L., as its Sole Member By: /s/Jason M. Montague Name: Jason M. Montague Title:Executive Vice President and Chief Financial Officer Prestige Cruise Services (Europe) Limited By: /s/Jason M. Montague Name: Jason M. Montague Title:Director 3 Celtic Pacific (UK) Limited Celtic Pacific (UK) Two Limited Supplystill Limited By: /s/T. Robin Lindsay Name:T. Robin Lindsay Title:Director cc: Gregory Ezring, Esq. Paul, Weiss, Rifkind, Wharton & Garrison LLP 4
